     Case: 1:19-cv-05833 Document #: 11 Filed: 09/24/19 Page 1 of 1 PageID #:48




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

   RUSSELL and KIM RASNER, et al

                  Plaintiffs,
                  v.
                                                        Case No.: 1:19-cv-05833
   KOPELOWITZ OSTROW, P.A. and
   ANDREW DALE LEDBETTER,

                  Defendants.

                                  STIPULATION TO DISMISS

        IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned counsel

for the parties that, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, this action

shall be dismissed without prejudice and without costs to any party. This Stipulation may be filed

with the Clerk of the Court without further notice.

Dated: September 24, 2019
PLAINTIFFS
                                                       KOPELOWITZ OSTROW, P.A
 By:__/s/Alexander N. Loftus
Alexander N. Loftus, Esq.                              By:__/s/ William B. Oberts
Attorneys for Plaintiffs                               William B. Oberts
                                                        Tribler Orpett and Meyer, P.C.
Alexander Loftus, Esq.                                 225 West Washington Street, Suite 2550
Joseph Wojciechowski, Esq.                             Chicago, IL 60606
STOLTMANN LAW OFFICES, P.C.                            (312) 201-6400
161 N. Clark, Suite 1600                               Email: wboberts@tribler.com
Chicago, Illinois 60601
T: 312.332.4200                                        ANDREW DALE LEDBETTER
alex@stoltlaw.com
joe@stoltlaw.com                                       By: /s/ Jeremy Craig Kleinman
                                                       Jeremy Craig Kleinman
                                                       FrankGecker LLP
                                                       1327 W. Washington, Suite 5G-H
                                                       Chicago, IL 60607
                                                       (312) 276-1400
                                                       Email: jkleinman@fgllp.com
